Citation Nr: 1132107	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  06-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a surgical procedure on the left foot at the Philadelphia VA Medical Center in 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1984 with periods of Reserve service between March 1987 and May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the RO that declined to reopen the claim of service connection for a left foot disability.

The Board subsequently reopened and denied the claim in a November 2008 decision.

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the Board's November 2008 decision only to the extent that the claim for service connection was denied.  The decision to reopen the claim, which is favorable to the Veteran, remains in effect.  A copy of the motion and the Court's Order are incorporated into the claims folder.

In July 2011, the Board received additional evidence and argument in support of the Veteran's claim.  The Veteran also waived initial RO consideration of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion was based, in part, on a determination that the Board failed to address a possible claim for compensation for a left foot disability under the provisions of 38 U.S.C.A. § 1151.

Although the Veteran's claim was based on his contention that his foot disability was related to his service, the parties to the Joint Motion also pointed out that there was evidence of record to the effect that the claimed left foot disability was worsened as a result of foot surgery at the Philadelphia VA Medical Center (VAMC) in 1998.  The parties believed that statements and claims the Veteran submitted in reference to his foot surgery as well as complaints noted the treatment records should have triggered a discussion of whether the Veteran's statements, when viewed sympathetically, raise an additional theory of entitlement.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).

Given that the Veteran's original claim and a December 2005 statement submitted in connection with the most recent appeal make reference to the 1998 surgery, the Board finds it plausible that, when reading the statements very sympathetically, the Veteran could have been attempting to obtain compensation due to the 1998 foot surgery.  Thus, the matter must be remanded to enable the RO to provide the Veteran with appropriate notice and undertake all necessary development in connection with this theory of entitlement.

With regard to direct service connection, the Joint Motion noted that since the RO had not reopened the claim of service connection for a left foot disability and, therefore, did not adjudicate the matter on the merits, it was potentially prejudicial for the Board to reopen the claim and deny it on the merits without providing him an opportunity to submit additional evidence or notice of the need for additional evidence.  The parties determined that the question of prejudice should have been addressed by the Board.  Therefore, to eliminate the possibility of prejudice, the matter of direct service connection must also be remanded.

The Parties also agreed that all outstanding VHA treatment records relevant to the Veteran's claim must be obtained to ensure that no prejudice has occurred.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to governing laws and regulations, the RO must notify the Veteran of evidence and information needed to support his claim for compensation under 38 U.S.C.A. § 1151 to include notice of evidence needed to substantiate the claim, what evidence and information he is responsible for obtaining, and the evidence that is considered VA's responsibility to obtain.

In addition, the Veteran should be advised that he may submit additional medical evidence or treatment information in support of his claim.

2.  The RO must secure all VA treatment records referable to the Veteran's left foot disability not currently of record to include complete records of the 1998 left foot surgery at the Philadelphia VAMC and any all associated consent forms.  Thereafter, all records obtained must be associated with the claims file.

3.  The Veteran's claims file should then be reviewed by a VA orthopedic surgeon or podiatrist.  The physician should opine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran had additional left foot disability as a consequence of: 1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; or 2) an event not reasonably foreseeable.  

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing, the RO should undertake any further development deemed necessary.

6.  Following completion of all development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought of appeal remains denied, the RO should provide a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his attorney and afford them with a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


